The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Reswick et al., US 4,158,895, which discloses a method of securing an exo-prosthesis to a long bone of a residual limb (abstract; Figure 1) comprising preparing a medullary cavity of the long bone (column 2, lines 32-35), performing an osteotomy that is generally perpendicular to the longitudinal axis (column 2, lines 37-38), inserting a proximal end of stem 16 into the prepared medullary cavity (Figure 2; column 2, lines 36-41), forming a direct seal between the collar 18 and the long bone at the osteotomy via a bonding material such as methylmethacrylate (column 2, lines 47-49), attaching a proximal portion of subdermal component 34 to the distal end of the stem 16 (Figure 2; column 3, lines 7-12), and attaching a proximal end of percutaneous post 40 to the subdermal component 34 (column 3, lines 12-19).  Regarding claim 4, longitudinal splines and grooves are illustrated in Figure 1 (column 2, lines 50-52; MPEP § 2125).  Regarding claim 12, an inner portion of subdermal component 34 is substantially cylindrical (Figure 2; MPEP § 2173.05(b) III D).  The further limitations of other .
Claims 1-3, 7, 9-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grundei, US 2003/0109878 A1, in view of Reswick et al., US 4,158,895.  Grundei illustrates a stem component 13 inserted within a femur stump 10 and having at its distal end a collar receiving a subdermal component 12 which at its own distal end engages a percutaneous post 18 (paragraph 0016).  The enveloping adapter 15 imparts a seal with the collar and the femur stump 10 (paragraph 0020).  Modifying the collar to have a substantially flat surface would have been obvious from the aforementioned Reswick et al. collar 18 in order to accommodate the typical flat bone resection, with further motivation (to combine) provided by the similarities in the two teachings and by the explicit reference to Reswick et al. in Grundei (paragraph 0003).
Regarding claim 2, the flexible grid network 5 with openings 21 may be of silicone (paragraphs 0010, 0018).  Regarding claims 3 and 13, attention is directed to paragraph 0020 and to the drawing: titanium would have been obvious because it is used for other mesh structures (paragraphs 0011, 0014, 0019) and because it is ubiquitous in the art as a biocompatible bone implant material.  Regarding claim 7, attaching a proximal end of the “standard exoprosthetic component” or adapter to the percutaneous post 18 and a distal end of the adapter to the leg prosthesis would have been immediately obvious, if not inherent, from the last sentence of paragraph 0016.  Under an alternative interpretation, the subdermal component comprises the double cone intermediate piece 12 and the enveloping sheath 3 (paragraph 0017), which collectively meet the further limitations of claims 9-12.  Regarding claim 20, the drawing depicts a screw or “tab” extending proximally away from the percutaneous post 18 to couple with the .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grundei, US 2003/0109878 A1, in view of Reswick et al., US 4,158,895, as applied to claims 1 and 3 above, and further in view of Grundei, DE 10 2009 027 255 A1.  Regarding claim 5, stem proximal end central slots were known in the art, as seen from Figures 2a-2b and 4-5 of Grundei ‘255, and would have been an obvious modification on Grundei ‘878 in order to enhance anchorage in the femur stump 10, with further motivation (to combine) provided by both Grundei teachings being directed towards osseointegration of an exoprosthesis.  Regarding claim 6, porous titanium coatings recessed relative to outer surfaces of adjoining portions of the distal stem would have been obvious from Figures 2a-2b of Grundei ‘255 and the stem conical portions (machine translation paragraphs 0018, 0025, 0040, 0048, 0052) in order to accommodate “about 10% of patients” (ibid.: paragraphs 0021, 0049). 
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the new claims and the extensive revisions to claim 1 and others.  Therefore, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774